Case 19-11377   Doc 23   Filed 07/12/19 Entered 07/12/19 14:28:38   Desc Main
                          Document     Page 1 of 10
Case 19-11377   Doc 23   Filed 07/12/19 Entered 07/12/19 14:28:38   Desc Main
                          Document     Page 2 of 10
Case 19-11377   Doc 23   Filed 07/12/19 Entered 07/12/19 14:28:38   Desc Main
                          Document     Page 3 of 10
Case 19-11377   Doc 23   Filed 07/12/19 Entered 07/12/19 14:28:38   Desc Main
                          Document     Page 4 of 10
Case 19-11377   Doc 23   Filed 07/12/19 Entered 07/12/19 14:28:38   Desc Main
                          Document     Page 5 of 10
Case 19-11377   Doc 23   Filed 07/12/19 Entered 07/12/19 14:28:38   Desc Main
                          Document     Page 6 of 10
Case 19-11377   Doc 23   Filed 07/12/19 Entered 07/12/19 14:28:38   Desc Main
                          Document     Page 7 of 10
Case 19-11377   Doc 23   Filed 07/12/19 Entered 07/12/19 14:28:38   Desc Main
                          Document     Page 8 of 10
Case 19-11377   Doc 23   Filed 07/12/19 Entered 07/12/19 14:28:38   Desc Main
                          Document     Page 9 of 10
Case 19-11377   Doc 23   Filed 07/12/19 Entered 07/12/19 14:28:38   Desc Main
                          Document     Page 10 of 10
